TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-01-00313-CV



                            United States Gypsum Co., Appellant

                                               v.

                  William Osteen, Albert Gore and Hamer Long, Appellees



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
        NO. 96-05587, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



PER CURIAM

              Appellant United States Gypsum Co. has filed an unopposed motion to dismiss its

appeal. We grant the motion and dismiss the appeal.



Before Chief Justice Aboussie, Justices Yeakel and Patterson

Dismissed on Appellant’s Motion

Filed: August 30, 2001

Do Not Publish